Citation Nr: 0605510	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic 
prostatitis and urethritis, evaluated as 10 percent disabling 
prior to November 18, 2002, and 20 percent disabling 
thereafter.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.  Entitlement to service connection for kidney disability.

4.  Entitlement to service connection for a stomach 
condition.

5.  Entitlement to service connection for benign prostatic 
hypertrophy.

6.  Entitlement to a nonservice-connected pension.

7.  Entitlement to service connection for a psychiatric 
disorder, as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and private physician


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in San Juan, the Commonwealth of Puerto Rico in 
December 2001, July 2003, and September 2004.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Prior to November 18, 2002, the veteran's service-
connected chronic prostatitis and urethritis did not require 
the wearing of absorbent materials or result in urinary 
frequency with daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.

3.  On and after November 18, 2002, the veteran's service-
connected chronic prostatitis and urethritis did not require 
the wearing of absorbent materials or result in urinary 
frequency with daytime voiding less than one hour or 
awakening to void 5 or more times per night.

4.  The veteran's service-connected chronic prostatitis and 
urethritis did not result in urinary tract infections 
requiring continuous intensive management or any 
hospitalization or drainage procedures.

5.  The medical evidence does not indicate the veteran had a 
deformed penis or that he had atrophy or removal of both 
testis.  

6.  Competent medical evidence does not reveal a chronic 
disability involving renal or kidneys stones, the stomach, or 
benign prostatic hypertrophy that was acquired in service, 
was otherwise attributable to his service, or was diagnosed 
within one year of discharge from service.

7.  The veteran served honorably during a period of war.

8.  The veteran is approximately 58 years old with a high 
school education; he was self-employed for 30 years at an 
auto body shop.

9.  The veteran conditions include: residuals of venereal 
disease with chronic prostatitis and urethritis and erectile 
dysfunction, bilateral large tortuous varicose veins, chronic 
low back pain, pigmented basal cell carcinoma of the 
forehead, tinea corporis, tinnitus, pterygium of the left 
eye, status post hypercholesterolemia, a history of 
cholelithiasis, bilateral hearing loss, and major depressive 
disorder.

10.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

11.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.  He 
is not unemployable by reason of disability, age, education, 
and occupational history.

12.  Competent probative medical evidence does not indicate 
that the veteran has a psychiatric disorder that is 
proximately due to, the result of, or aggravated by his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to November 18, 2002, or a rating in excess of 20 percent 
thereafter for chronic prostatitis and urethritis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Codes 
7527, 7528 (2005).

2.  The criteria for a compensable disability rating for 
erectile dysfunction are not met during the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Codes 7522-7524 
(2005).

3.  Kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

4.  A stomach condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

5.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

6.  The veteran is not permanently and totally disabled for 
VA pension purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2005).

7.  Secondary service connection for a psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Service connection for chronic prostatitis and urethritis and 
erectile dysfunction was established as the medical evidence 
indicated these disabilities were the result of the veteran's 
in-service treatment for a venereal disease.  The veteran 
disagrees with his schedular disability evaluations; he is 
satisfied with the receipt of special monthly compensation 
based on the loss of use of a creative organ.  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2005).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2005).

Chronic Prostatitis and Urethritis

The veteran's chronic prostatitis and urethritis are rated as 
voiding dysfunction (leakage, frequency or obstruction) or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7527, 7528 (2005).

A 20 percent evaluation is warranted for urinary leakage that 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  With urinary frequency, a 
20 percent evaluation is warranted daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  38 C.F.R. § 4.115a (2005).

Prior to November 2002, the evidence of record does not show 
that the veteran had to wear absorbent materials changed less 
than two times per day.  Nor did the evidence indicate the 
veteran had daytime voiding intervals between one to two 
hours or that he awoke to void three to four times per night.  
Instead, the private and VA treatment records contain 
diagnoses of chronic prostatitis, treatment with antibiotics, 
and the veteran's references to continued dripping after 
urination.  A March 2000 private medical record reflects the 
veteran had a good urine stream.  While the veteran referred 
to going to the bathroom "a lot" at the September 2002 
hearing, he does not reference the frequency contemplated by 
criteria for a disability rating in excess of 10 percent.  As 
the veteran's disability picture does not approximate the 
criteria for a disability rating in excess of 10 percent 
prior to November 2002, an increased rating is not warranted.

The November 2002 VA examination report shows the veteran 
indicted that he had daily urination ten times per day and 
night frequency of three times.  The veteran's disability 
rating was subsequently increased to 20 percent as a result.  
A higher 40 percent evaluation is warranted for urinary 
frequency with daytime voiding less than one hour, or 
awakening to void 5 or more times per night, or when leakage 
requires the wearing of absorbent materials which must be 
changed more than 2 to 4 times per day.  38 C.F.R. § 4.115a 
(2005).  The April 2005 VA examination report shows that the 
veteran again indicated that he had night frequency of three 
times with daily urination of eight to ten times.  He had a 
good stream and some dribbling but no absorbent materials 
were required.  As the evidence after November 2002 does not 
approximate the urinary frequency or necessity of absorbent 
materials contemplated by a disability rating in excess of 20 
percent, an increased rating is not warranted.

Nor is a higher rating warranted based on urinary tract 
infections (UTI).  A 30 percent disability rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalizations (greater than two times 
per year) and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a (2005).  While the VA and private 
treatment records indicate that the veteran had a history of 
frequent UTIs and was treated in April 2002 with antibiotics 
for a UTI, there is not indication that the veteran's UTIs 
required continuous intensive management.  Additionally, the 
evidence indicates that the veteran had not required any 
hospitalization or drainage procedures.  See November 2002 
and April 2005 VA examination reports.  As such, the 
veteran's disability picture has not approximated the 
criteria for a higher 30 percent disability rating based on 
UTIs at any point during the pendency of this appeal

In reaching this decision, the Board notes that the veteran's 
venereal disease residuals do not present manifestations that 
could be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

Erectile Dysfunction

Service connection was also established for erectile 
dysfunction.  Deformity of the penis with loss of erectile 
power warrants a 20 percent disability rating.  38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2005).  However, the evidence 
fails to reveal, at any point during the pendency of this 
appeal, that the veteran has a deformed penis.  Accordingly, 
the Board concludes that the provisions of Diagnostic Code 
7522 do not provide a basis for a compensable rating for the 
veteran's erectile dysfunction.

Moreover, as the evidence is not indicative of removal of 
both testis or complete atrophy of both testis, a compensable 
rating is also not warranted under Diagnostic Code 7523 or 
Diagnostic Code 7524.  See 38 C.F.R. § 4.115b (2005).  
Accordingly, this aspect of the veteran's appeal is denied.  
(Special monthly compensation for loss of a creative organ 
has already been established in the instant case.)  

In short, the Board concludes that the weight of the evidence 
is against the veteran's increased rating claim for erectile 
dysfunction, a staged rating is not warranted, and the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  In 
reaching this decision, the Board notes that the evidence 
does not indicate that the veteran's disability picture 
presents manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, 
the Board finds that the disability at issue does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2005).

Service Connection Claims

The veteran contends that service connection is warranted for 
renal and kidney stones, a stomach condition and benign 
prostatic hypertrophy.  Service connection may be granted for 
a disability resulting from a disease or an injury incurred 
in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 
2002).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including kidney 
calculi and peptic ulcers, although not otherwise established 
as incurred in service, if such disease is manifested to a 
degree of 10 percent or more within one year following 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence reflects that the veteran indicated that he had 
a stomach ulcer in 1983 and the diagnosis portion of the 
November 2002 VA general medical examination report indicates 
the veteran had a history of a stomach ulcer.  However, the 
competent medical evidence of record fails to show that the 
veteran currently suffers from a chronic disability involving 
a stomach ulcer.  Service connection requires the diagnosis 
of a current, chronic disability.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As the competent medical evidence 
fails to show a current diagnosis of a stomach condition, 
service connection must be denied.  The lack of a current 
diagnosis also prevents service connection being warranted on 
a presumptive basis.  

The September 2001 VA general medical examination report 
indicates that the veteran had calcification of the left mid 
kidney pole caliectasis, status post old inflammatory 
changes, as well as benign prostatic hypertrophy (with normal 
prostate-specific antigens).  An April 2005 VA genitourinary 
examination report reflects that the veteran had renal 
calculi in 1985 but that he had no present calculi.   His 
February 1970 report of medical examination for separation 
indicates that the veteran's genitourinary system was 
clinically evaluated as normal and the contemporaneous report 
of medical history reflects that the veteran indicated that 
he did not have and had not had kidney stones or blood in 
urine.  In addition to no in-service treatment of or 
complaints involving the veteran's kidneys or prostate, 
competent medical evidence does not link the veteran's 
currently diagnosed kidney caliectasis or benign prostatic 
hypertrophy to his military service or any incident therein.  
Therefore, the weight of the evidence is against these claims 
and service connection is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  Service connection is also not warranted on a 
presumptive basis for kidney stones as the evidence fails to 
show a disability involving kidney stones within one-year of 
the veteran's February 1970 discharge from active duty.

Nonservice-connected Pension

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  Basic entitlement exists if a veteran 1) served in 
the active military, naval or air service for ninety (90) 
days or more during a period of war; 2) is permanently and 
totally disabled from nonservice-connected disability not due 
to his/her own willful misconduct; and 3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23, 3.3 (2005).  38 
U.S.C.A. §§ 1502, 1521 (West 2002).

The veteran's DD Form 214 shows that he had active duty from 
March 1968 to February 1970, during the Vietnam Era.  
Therefore, he has the required period of wartime service.  
The veteran was born in 1948, and thus does not qualify for 
pension under a law making those who are 65 or older 
basically eligible for pension.  38 U.S.C.A. § 1513.  It also 
does not appear that he receives Social Security 
Administration (SSA) disability benefits, which is one basis 
for finding permanent and total disability for VA pension 
purposes.  38 U.S.C.A. § 1502.  Thus, to be eligible for VA 
pension, it must otherwise be demonstrated that he is 
permanently and totally disabled.

Among the requirements for VA nonservice-connected pension is 
that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521 and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§ 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the 
veteran must have the permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17.  Brown, supra; Talley, supra.  A veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  However, the "unemployability" test 
may also be satisfied when a veteran who is basically 
eligible fails to meet the disability percentage 
requirements, but is found to be unemployable by reason of 
disabilities, age, occupational background, and other related 
factors.

The veteran is currently service-connected for residuals of 
venereal disease with chronic prostatitis and urethritis and 
erectile dysfunction, with a combined disability rating of 20 
percent.  His nonservice-connected disabilities include: 
bilateral large tortuous varicose veins, chronic low back 
pain, pigmented basal cell carcinoma of the forehead, tinea 
corporis, tinnitus, pterygium of the left eye, status post 
hypercholesterolemia, a history of cholelithiasis, bilateral 
hearing loss, and major depressive disorder.  The veteran 
does not have one permanent disability ratable at 40 percent 
or more, plus sufficient additional disability to bring the 
combined rating to 70 percent or more.  Likewise, it is 
evident that the veteran does not have a single disability 
that objectively warrants a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1) 
(West 2002).

As indicated, pension also may be granted "where the evidence 
of record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors."  38 C.F.R. § 3.321(b)(2) (2005).  The veteran is 58 
years of age and has a high school education.  The September 
2002 hearing transcript reflects that the veteran indicated 
he had always been self-employed, doing body work and 
painting cars at his own auto shop.  While he indicated that 
he had an accident and was on disability insurance for two 
years, he has not indicated from whom he received disability 
insurance or authorized the release of any evidence in 
connection with this insurance.  The evidence of record 
indicates that the veteran stopped working in March 2000 but 
did not apply for SSA benefits because he had not contributed 
to SSA during his years of self-employment.

His private medical provider testified at the September 2002 
that the veteran was not able to work and he could not deal 
with the public.  A July 2004 statement from this medical 
provider indicated that the veteran had no social or 
industrial adaptability.  In a February 2005 statement, he 
again indicated that the veteran lacked social and industrial 
capabilities and that his urine incontinence, constant pant 
wetting, and "stinky" urine odor had caused the veteran to 
always be shameful and isolated.  In contrast the private 
medical provider's assertion that the veteran was constantly 
wetting his pants, an April 2005 VA examination report 
reflects that the veteran did not require the use of 
absorbent materials.  Additionally, in contrast to the 
veteran being isolated at home due to urine odors, the 
veteran's VA treatment records describe him as well groomed 
and the November 2002, August 2004, and April 2005 VA 
examination reports described the veteran as clean or with 
adequate hygiene.  The examination reports also contained a 
global assessment of functioning (GAF) score of 60, 70 and 70 
respectively, reflecting mild to moderate psychological 
symptoms on a hypothetical continuum of mental health and 
illness.  The GAF scores are not reflective of the degree of 
social and industrial functioning asserted by the private 
medical provider.  When viewed in light of all the medical 
records regarding the degree of the veteran's disabilities, 
the Board accords less probative value to the opinion of the 
private medical provider.

In addition to mild symptoms of depression, the VA medical 
evidence indicates that the veteran had mild to moderate 
right superficial venous valvular insufficiency, moderate to 
severe left superficial venous valvular insufficiency, 
subjective complaints of low back pain one to two hours per 
day, walked without an assistive device, urination frequency 
of eight to ten times per day and three times per night, no 
evidence of a recurrent of pterigium, some pigmented basal 
cell carcinoma of the forehead, and normal bilateral hearing.  
His disabilities, when evaluated in association with his 
educational attainment, occupational background, and age, are 
not subjectively shown to have precluded all kinds of 
substantially gainful employment.  As such, the veteran is 
not entitled to pension benefits, and this aspect of the 
appeal is denied.  

Secondary Service Connection Claim

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that indicates that he has a chronic 
disability as the result of his service-connected 
disabilities.  

The November 2002 VA mental disorders examination report 
contains a diagnosis of recurrent major depressive disorder.  
Private medical evidence and testimony from the veteran's 
treating physician also indicates that the veteran currently 
suffers from a depressive disorder.  The August 2000 VA 
mental disorders examination report reflects that the VA 
examiner indicated that the evidence of record and the 
veteran's clinical history indicated that he developed a 
depressive disorder in 2000 after he stopped working and that 
there was no evidence in the claims file, the veteran' 
clinical history or upon his mental status examination that 
the major depressive disorder is a direct physiological 
consequence of or precipitated by the veteran's service-
connected disabilities.

An April 2002 private medical record indicates that the 
veteran's private urologist noted that the veteran apparently 
had been diagnosed with major depression due to his physical 
condition.  However, this does not appear to be a medical 
opinion of the private urologist but a mere notation of what 
he was informed.  Evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The September 2002 hearing transcript reflects that the 
veteran indicated that after a lifetime of being self-
employed, he stopped working in March 2000 after an accident 
that was covered by disability insurance for two years.  The 
veteran indicated that after his savings was gone, his son 
supported him.  The transcript reflects that the private 
medical provider testified that he first saw the veteran in 
August 2000 and that the veteran had developed clear 
manifestations of major depression for which he was 
prescribed antidepressants and the private medical provider 
then linked the veteran's depression to his prostate 
disability.  

In an August 2000 statement, the private medical provider 
indicated that the veteran's severe major depression was 
secondary his physical condition, especially his chronic 
prostatitis and sexual impotence, (which in turn he indicated 
had been treated for 30 years).  In a July 2004 statement he 
indicated that the veteran was always depressed, had urine 
incontinence, wet his pants, and was always secluded at home.  
The medical provider noted that the veteran's VA treatment 
had resulted in only minimal improvement of the prostate 
disorder.  In a February 2005 statement, the private medical 
provider again wrote that the veteran's depression was 
directly due to and secondary to the prostrate condition, 
indicating that the prostate problem resulted in constant 
pant wetting and a urine odor that caused the veteran to 
always be shameful and isolated.  The February 2005 statement 
reflects that the medical provider asserted the veteran's 
onset of depression could be traced back to the onset of the 
prostate condition.  

Examining the private medical provider's opinions carefully, 
he did not point to any medical evidence or specifics from 
the veteran's clinical history to support his assertions that 
the veteran's depression could be traced back to the onset of 
the prostate condition (which the medical provider noted in 
the August 2000 was 30 years previously).  In contrast to the 
private medical provider's statement that the veteran smelled 
of urine, the VA medical evidence described the veteran as 
clean or with adequate hygiene.  See November 2002, August 
2004, and April 2005 VA examination reports.  Nor does 
evidence indicate that the veteran's disability required the 
wearing of absorbent materials, a contrast to the private 
medical provider's assertion that the veteran was constantly 
wetting his pants.  Furthermore, the September 2002 hearing 
transcript shows that when linking the veteran's depression 
to his prostate condition, the provider had been discussing 
that the veteran did not want to be a burden to his son 
instead of any manifestation of the prostate disability.  
This analysis in fact is more consistent with the VA 
examiner's opinion that the veteran's depressive disorder 
began when he had to stop working in 2000 (and subsequently 
had to live with and be supported by his son).

The Board accords more probative value to the VA examiner's 
opinion that was based on the veteran's complete clinical 
history and is consistent with the evidence of record.  While 
the Board has not ignored the opinion of the veteran's 
treating physician, it is less probative than the VA 
examiner's opinion as it fails to discuss specifics from the 
veteran's clinical history that support the conclusion 
reached.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); 
see also White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 
2001) (there is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran).  As such, the Board finds that the weight 
of the competent, probative evidence of record is against is 
a conclusion that the veteran has a current psychiatric 
disability as the result of, proximately due to, or 
aggravated by his service-connected disabilities.  See Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  Secondary service 
connection is therefore denied.


Veterans Claims Assistance 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. The veteran has not 
raised (nor is there, in fact) any issue as to the provision 
of a form or instructions for applying for benefits. 

In March 2001, the veteran was informed by letter of the 
evidence necessary to establish a service connection claim as 
well as the evidence he was expected to provide and the 
evidence VA would seek.  In March 2005, the veteran was again 
informed of the evidence he was expected to provide, the 
evidence VA would seek, asked to send any evidence in his 
possession to VA, and informed of the evidence necessary to 
substantiate a pension claim.  Prior to adjudication of his 
secondary service connection claim, he was informed of the 
evidence necessary for secondary service connection, informed 
of the evidence he was expected to provide, the evidence VA 
would seek, and asked to send any evidence in his possession 
to VA by letter in June 2004.  Therefore, the Board considers 
the notice requirements met for the issues decided herein.

With respect to the timing of the service connection and 
pension notice, the Board finds that any defect with respect 
to the timing was harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  It is clear from the veteran's active role in the 
adjudication of his claim and by his evidentiary arguments 
that he understood the evidence needed to substantiate his 
claims and his and VA's roles in the claims process.  Under 
these circumstances, the Board is satisfied that any error in 
the timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 2001, 
2002, 2003, 2004, and 2005.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran identified treatment from VA medical 
facilities and his VA treatment records have been obtained.  
His service medical records, private medical evidence, and a 
transcript of his September 2002 hearing are also of record.  
While disability insurance benefits have been indicated, the 
veteran has not identified the source of such benefits or 
provided releases for VA to obtain evidence on his behalf.  
Nor has the veteran provided any releases for evidence in 
connection with any private psychiatric treatment.  As the 
veteran has not identified or properly authorized the request 
of any other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

Increased ratings for chronic prostatitis and urethritis, 
before and after November 18, 2002, are denied.

A compensable rating for erectile dysfunction is denied.  

Service connection for kidney disability is denied.  

Service connection for a stomach condition is denied.  

Service connection for benign prostatic hypertrophy is 
denied.

Entitlement to nonservice-connected pension benefits is 
denied.

Secondary service connection for a psychiatric disorder is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


